                 Case 19-03350-hb                   Doc         Filed 12/12/19 Entered 12/12/19 16:50:41                    Desc Main
                                                                 Document     Page 1 of 3

 Fill in this information to identify the case:
 Debtor 1               Ellen Miles Mealing

 Debtor 2
 (Spouse, if filling)

 United States Bankruptcy Court for the District of South Carolina

 Case Number 19-03350-hb


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                            12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you assert
are recoverable against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

 Name of creditor: Wells Fargo Bank, N.A.                                      Court claim no. (if known): 1

 Last four digits of any number you use to
 identify the debtor’s account: 6453

 Does this notice supplement a prior notice of postpetition fees,
 expenses, and charges?

  No

  Yes. Date of the last notice: ___/___/____
 Part 1:       Itemize Postpetition Fees, Expenses, and Charges


 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case or ruled on by the bankruptcy court.

 Description                                                                 Dates incurred                        Amount

 1. Late charges                                                                                                        (1)               $0.00

 2. Non-sufficient funds (NSF) fees                                                                                     (2)               $0.00

 3. Attorney fees                                                                                                       (3)               $0.00

 4. Filing fees and court costs                                                                                         (4)               $0.00

 5. Bankruptcy/Proof of claim fees                                                                                      (5)               $0.00

 6. Appraisal/Broker’s price opinion fees                                                                               (6)               $0.00

 7. Property inspection fees                                                                                            (7)               $0.00

 8. Tax advances (non-escrow)                                                                                           (8)               $0.00

 9. Insurance advances (non-escrow)                                          July 12, 2019                              (9)             $402.00

 10. Property preservation expenses. Specify                                                                            (10)              $0.00

 11. Other. Specify:                                                                                                    (11)              $0.00

 12. Other. Specify:                                                                                                    (12)              $0.00

 13. Other. Specify:                                                                                                    (13)              $0.00

 14. Other. Specify:                                                                                                    (14)              $0.00

 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 322(b)(5) and Bankruptcy Rule 3002.1.




 Official Form 410S2                          Notice of Post petition Mortgage Fees, Expenses, and Charges                    page 1
        Case 19-03350-hb                    Doc        Filed 12/12/19 Entered 12/12/19 16:50:41                              Desc Main
                                                        Document     Page 2 of 3


Debtor 1              Ellen Miles Mealing                                               Case number (if known) 19-03350-hb
                      First Name       Middle Name            Last Name




Part 2:          Sign Here

 The person completing this Notice must sign it. Sign and print your name and your title if any, and stat your address and
 telephone number.

 Check the appropriate box.

      I am the creditor.

      I am the creditor’s authorized agent.


 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.

       /s/ Robert P. Davis                                                                                 12   12 2019
 ✘                                                                                                 Date ___/___/___
     Signature


 Print:          Robert P. Davis                                                                   Title: Attorney
 Company         Rogers Townsend & Thomas, PC
 Address         P. O. Box 100200
                 Columbia, SC 29202
                 Telephone: (803) 744-7444




Official Form 410S2                         Notice of Post petition Mortgage Fees, Expenses, and Charges                        page 2
 Case 19-03350-hb         Doc     Filed 12/12/19 Entered 12/12/19 16:50:41         Desc Main
                                   Document     Page 3 of 3



                         UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

 IN RE:
                                                           CHAPTER 13
 Ellen Miles Mealing,                                   CASE NO.: 19-03350-hb

                                  Debtor(s).          CERTIFICATE OF SERVICE

           I, the undersigned employee of ROGERS TOWNSEND & THOMAS, PC, do hereby

certify that a copy of the Notice of Post-Petition Mortgage Fees was served on the following

parties:

Ellen Mealing (via US Mail)
15 Academy Street
Trenton, SC 29847

Joseph E. Mitchell, III, Esquire (via electronic service)
Joseph E. Mitchell, III, PC
P.O. Box 2504
Augusta, GA 30903-2504

William K Stephenson, Jr. (via electronic service)
Chapter 13 Trustee
Post Office Box 8477
Columbia, SC 29202


                                               /s/ Ressie Register
                                               ROGERS TOWNSEND & THOMAS, PC
                                               Ressie Register, Bankruptcy Paralegal
                                               Post Office Box 100200
                                               Columbia, SC 29202-3200
                                               (803) 744-4444
Columbia, South Carolina
December 12, 2019
